


116 HR 7565 IH: To authorize the Seminole Tribe of Florida to lease or transfer certain land, and for other purposes.
U.S. House of Representatives
2020-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 7565
IN THE HOUSE OF REPRESENTATIVES

July 9, 2020
Mr. Soto (for himself, Mr. Crist, Mr. Mast, Ms. Wasserman Schultz, Mr. Deutch, Mr. Hastings, and Mr. Diaz-Balart) introduced the following bill; which was referred to the Committee on Natural Resources

A BILL
To authorize the Seminole Tribe of Florida to lease or transfer certain land, and for other purposes.


1.Approval not required to validate certain land transactions of the Seminole Tribe of Florida
(a)In generalNotwithstanding any other provision of law, without further approval, ratification, or authorization by the United States, the Seminole Tribe of Florida may lease, sell, convey, warrant, or otherwise transfer all or any part of the interest of the Seminole Tribe of Florida in any real property that is not held in trust by the United States for the benefit of the Seminole Tribe of Florida. (b)Trust land not affectedNothing in this section—
(1)authorizes the Seminole Tribe of Florida to lease, sell, convey, warrant, or otherwise transfer all or any part of an interest in any real property that is held in trust by the United States for the benefit of the Seminole Tribe of Florida; or (2)affects the operation of any law governing leasing, selling, conveying, warranting, or otherwise transferring any interest in any real property that is held in trust by the United States for the benefit of the Seminole Tribe of Florida. 

